Citation Nr: 0405857	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from August 1944 to August 
1946.    

In February 2000, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In a September 2001 rating decision, the RO denied the claim.  
In August of 2002, the veteran disagreed with the September 
2001 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal in June 2003.

In August 2002, the veteran filed a claim of entitlement to 
service connection for tinnitus.  This claim was denied by 
the RO in May 2003.  In June 2003 the veteran disagreed with 
the May 2003 RO decision.        

The issue of service connection for tinnitus is addressed in 
the REMAND section of this decision.  The issue is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
by him is required.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
current bilateral hearing loss is not etiologically related 
to his military service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  In substance, he contends that he has bilateral 
hearing loss due to noise exposure in service. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2001 rating decision and by the May 2003 statement 
of the case (SOC) of the pertinent law and regulations and of 
the need to submit additional evidence on his claim.  More 
significantly, a letter was sent to the veteran in July 2001 
which specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of the July 2001 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b). 

The Board finds that the July 2001 letter  properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to the Secretary, that was necessary 
to substantiate his claim, and it properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion the Secretary would attempt 
to obtain on behalf of the veteran.  The Board notes that, 
even though it requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was correctly notified 
of his statutory rights. 



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded a VA examination in 
May 2003.  The RO obtained his service medical records, and 
the veteran submitted private medical records.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  Neither the veteran nor the veteran's 
representative have requested any hearing on this matter.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   
Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2003). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual Background

Service medical records

The veteran served in the U.S Navy from 1944 to 1946.  There 
is no record of complaint of hearing loss or other hearing 
related symptoms during service. Testing records dated 
February 1945 show a 15/15 result for spoken voice and 
whispered voice as well as 40/40 for watch ticks and 20/20 
for coin clicks. In May 1945 the veteran received another 
physical examination and his hearing was subjected to coin 
click, whispered voice and binaural testing.  The veteran  
scored 20/20 for coin click response, 15/15 for whispered 
voice response and 15/15 for binaural spoken voice testing.  
The examiner noted "none" when asked to characterize 
hearing disease or defects.  At the separation examination 
conducted in August 1946 the veteran's ears were found to be 
normal and whispered voice testing produced a result of 
15/15. 

Post service medical records

There are no pertinent medical records for over five decades 
after service.

The initial post service audiogram, in January 2000, shows 
moderate to severe sensorineural hearing loss at 1500 hertz 
in the right ear and mild hearing loss to 1000 hertz sloping 
to a moderate to severe hearing loss at 1500 hertz for 
sensorineural hearing loss in the left ear.  In an August 
2002 letter, a private physician J.M.C., M.D. concluded that 
the veteran's hearing loss was compatible with noise-induced 
hearing loss and further concluded that the veteran's hearing 
loss was compatible with noise exposure in the military.   

An August 2000 VA audiometric examination showed the 
following puretone thresholds:   

Hertz (Hz)	500	1000	2000	3000	4000 
Left		25	25	50	75	80	
Right		10	15	50	70	75	
 
A May 2003 VA audiometric examination revealed the following 
puretone thresholds, in decibels: 

Hertz (Hz)	500	1000	2000	3000	4000 Average
Left		20	35	60	75	75	61
Right		20	30	65	75	85	64

Speech recognition scores were 48 percent in the right ear 
and 44 percent in the left ear.  The diagnosis was bilateral 
symmetrical mild to severe sloping sensorineural hearing loss 
above 500 hertz.  

After reviewing the claims folder, including the service 
medical records and statements from the veteran indicating no 
noticeable hearing loss until twenty years after the end of 
service, the reviewer concluded that the veteran's hearing 
loss was more likely than not unrelated to service because 
the service military records showed no evidence of in service 
hearing deterioration and because there was no post-service 
evidence of hearing loss until 53 years later.  The VA 
reviewer indicated that the record afforded no credible 
linkage between such recent loss and any event occurring in 
service.  The evaluator also concluded that the veteran's 
present hearing loss probably represented additional noise 
exposure after service or other factors unrelated to service.  

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contends that his bilateral hearing loss began in 
service due to noise exposure and acoustic trauma.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluations in January 2000, August 2000 and 
May 2003.  See 38 C.F.R. § 3.385.  Hickson element (1) has 
therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one year presumptive period 
after service.  Therefore, no medical evidence of the 
incurrence of disease in service exists.  However, the 
veteran provided lay evidence of in-service acoustic trauma.  
Specifically, the veteran stated that he was trained as an 
ammunition loader on a quad 40 mm anti-aircraft gun.  
Incident to this training and during his service, the veteran 
stated that he was present during the firing of this weapon.  
Hickson element (2), in-service incurrence of injury, is 
accordingly satisfied.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains two competent and relevant 
medical opinions that have been submitted by the veteran or 
obtained by the RO, namely the May 2003 VA opinion and the 
August 2002 letter of the private physician.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

In this case, there are two competent medical authorities 
offering their opinion on this matter: the May 2003 opinion 
of the VA audiologist, which does not show a causal 
connection between the current hearing loss and the veteran's 
service, and the August 2002 letter from the private 
physician, which concludes that the veteran's hearing loss is 
compatible with noise-induced hearing loss. 

The private physician's representation was made in reliance 
upon the August 2000 audiogram and there is no indication 
that the private physician reviewed the veteran's service 
medical records or any of the veteran's subsequent medical 
records in reaching his conclusion.

The VA examiner noted that the first post-service evidence of 
hearing loss was not until twenty years after the veteran's 
discharge from military service with no treatment indicated 
at that time.  Additionally, the VA examiner noted that there 
is no record in the veteran's service military records that 
show that the veteran reported damage to his hearing or 
sought treatment for it while he was in service.  The 
examiner then concluded that the veteran's current hearing 
loss was not causally related to any in-service hearing 
injury.  The rationale for the examiner's opinion included 
the absence of any record of deterioration or damage to the 
veteran's hearing found within the veteran's service medical 
records and the veteran's statement that his hearing problems 
first became noticeable twenty years after he left service.   

The VA reviewer has offered an opinion based upon an 
examination and review of the veteran's entire claims folder, 
including the veteran's service medical records and the 
veteran's own statements.  Based on the entire record, the VA 
examiner concluded that a nexus between the current 
disability and the service injury did not exist.  

The Board places greater weight of probative value on the VA 
examiner's opinion that it does on the private medical 
opinion.  The VA examiner took a complete history from the 
veteran and reviewed the veteran's entire claims file, which 
specifically included the August 1946 separation examination 
report.  The August 1946 separation examination report 
demonstrated although the veteran had been exposed to 
acoustic trauma he did not have hearing loss in service.  It 
does not appear that J.M.C., M.D. reviewed the veteran's 
claims file or service medical records in rendering his 
opinion regarding the potential source of the veteran's 
hearing loss.  In addition, Dr. J.M.C. did not attempt to 
explain the decades long gap between the claimed in-service 
acoustic trauma and the onset of hearing loss as reported by 
the veteran, much less the even later diagnosis of hearing 
loss.  This is a critical omission.  The VA examiner in 
essence indicated that the gap could not be reasonably be 
explained by in-service exposure and posited other reasons 
for the veteran's hearing loss.    

Therefore, the Board accords less weight to the opinion of 
J.M.C., M.D.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
[the Board has the duty to assess the weight to be given the 
evidence]; see also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

The Board additionally observes that the provisions of 
38 C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  First, there is no evidence of 
in-service hearing loss.  Second, the veteran himself does 
not appear to contend that hearing loss was continually after 
service.  In addition, there is no objective medical evidence 
of hearing loss for over a half century after service.

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claim fails on that basis.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The RO, in the May 2003 SOC for the bilateral hearing loss 
claim, also denied service connection for tinnitus.  The 
veteran specifically disagreed with that denial by June 2003 
letter.  The record does not reflect that an SOC has been 
issued by the RO with respect to that issue, or that the 
veteran has indicated a desire to terminate his appeal on 
that issue.  The Board additionally observes that this claim 
is for a disability that is separate and distinct from the 
bilateral hearing loss discussed in the Board's decision 
above.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed but an SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that an SOC may be issued.

The Board also notes that the RO has not advised the veteran 
as to his and VA's duties under the VCAA for this claim.  As 
discussed above, the Court has held that providing a claimant 
with general VCAA notice or furnishing VCAA notice with 
regard to unrelated claims will not satisfy the duty-to-
notify provisions of the VCAA.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The VBA must review the veteran's VA 
claims folder and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with applicable legal 
precedent.

2.  VBA should contact the veteran and 
inform him that he may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to the claim of 
tinnitus due to noise exposure during 
service.  In connection with these 
matters, he should be furnished the 
appropriate forms (VA Form 21-4142) to 
allow VA to obtain any indicated medical 
records.

3.  VBA should issue a SOC pertaining to 
the issue of service connection for 
tinnitus, and in connection therewith 
provide the veteran with appropriate 
notice of appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

	                     

	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



